Title: To George Washington from Lieutenant Colonel John Connolly, 18 May 1780
From: Connolly, John
To: Washington, George



sir,
Germantown [Pa.] May 18th 1780.

Having applied to the Board of War for the necessary Passport to forward my son to New York, I have been informed that it is a favour, for the granting of which I am solely refered to your Excellency—The unhappy situation in which I have been so long involved, has proved greatly prejudical to Him in point of education; & under my present more tolerable Circumstances his opportunity of improvement is little more favorable than formerly, & at an expence of an exorbitant Nature—Your Excellency will very greatly oblige me by giving the necessary Orders for complying with my request, which will not only confer

a very particular Obligation upon me, but lay the young Gentleman referred to under a sense of the same, which I flatter myself, He may at some future period be able to acknowledge—I have the honor to be Your Excellency’s most Obedt & most humble servant

Jno: Connolly

